Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 2/11/2021 overcome the following set forth in the previous Office Action:
The claims 1-4, 6-14 and 16-20 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive in regard to art rejection. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed, and as to all the arguments on the amended claimed limitations the responses will be detailed in the rejection section below.
Regarding claim 1, applicant has presented some of the same arguments which are addressed thoroughly in the previous office actions, such as in the Response to Arguments section in the previous office actions dated 7/30/2020 and 11/12/2020 as well as the advisory action dated 10/5/2020. Applicant’s arguments center on essentially one point, i.e., the disagreement with the Office’s interpretation of Kim’s “extracting” (objects) operation (Kim: [0039-0040]) as the claimed “deleting” (background) operation. Before responding to the specific arguments presented by applicant, the Office provides the following high level discussions in order to simplify the matter and expedite the prosecution. Let’s look at a combination AB of two elements A and B and following two operations. One operation, or “deleting” operation, is to delete the element B from the 
Applicant alleges that Kim does not teach or suggest "deleting ... a background," and in support of this allegation, applicant argues that “(t)o the contrary, Kim discloses not deleting the background in the depth image by "merging" depth information of an object and depth information of the background. See e.g., para. [0054]”. Applicant further argues, considering the response from the Office on 10/5/2020, that “para. [0054] supports that Kim does not delete the background as recited in claim 1. There is no support from Kim that its "extracting" operation is a "deleting" operation. Even assuming "[t]he additional arguments about merging 'objects' and 'background' (disclosed in [0054, 0067] of Kim and cited by applicant in the arguments) confirm that 'objects' and 'background' are indeed separated," as the Examiner alleged in the previous Advisory Action dated October 5, 2020, separating is still not deleting.” 
The Office respectfully disagrees. In the claimed invention, the “deleting” operation is to remove all points of the background so as to obtain points of the objects for further processing. In the further processing, only the points of the objects are processed. This is all the claimed “deleting” operation is doing. In the disclosure of Kim, all points of the objects are extracted from the input image for further processing. In the 
Furthermore, applicant argues that it is “the Examiner's unsupported allegation that Kim's "extracting" operation is a "deleting" operation” and “to the extent the Examiner asserts official notice, Applicant traverses the Examiner's assertion of official notice and requests documentary evidence in the next Office action.” As discussed above, the interpretation of the Office regarding Kim's "extracting" operation and the claimed "deleting" operation is not an official notice but a BRI for the claimed invention as well as the interpretation under the context of Kim’s disclosure. These terms, “deleting” and “extracting”, should not be interpreted in the vacuum as discussed above. For the dictionary definition of the term “extract”, applicant is referred to such online dictionaries as Merriam-Webster, where the term “extract” is defined as, for example, “to pull or take out forcibly” or “to separate (a metal) from an ore”, etc. Even in these definitions not related to image processing, something (not to be used) is removed in the process of extracting something to be used.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Erdogmus et al., "Spoofing Face Recognition With 3D Masks," IEEE TRANSACTIONS ON INFORMATION FORENSICS AND SECURITY (July 2014), 9:1084-97, hereinafter Erdogmus,
Kim et al., US 20110081042 A1, published on April 7, 2011, hereinafter Kim, and
Wang et al., US 20190251333 A1, published on August 15, 2019, which is the continuation of PCT/CN2018/079281 filed on March 16, 2018 and claims priority of CN-201710406726.9 filed on June 2, 2017, hereafter Wang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus in view of Kim.
Regarding claim 1, Erdogmus discloses a three-dimensional living-body face detection method, (Erdogmus: Abstract) comprising: 
acquiring multiple frames of depth images for a target detection object; (Erdogmus: Abstract; p 1087, right col, 4th para ("Recording or the Database...", and p 1091, left col, 7th para ("For the 3D model..."))
pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data; (Erdogmus: p 1088, right col, 1st para, p 1090, right col, 2nd to last para and p 1091, right col, 1st para)
normalizing the point cloud data to obtain a grayscale depth image; (Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. The claimed "grayscale depth image" is interpreted as the disclosed "depth map". The claimed "normalizing" is interpreted as the disclosed use of a reference plane (such as camera's XY plane) to obtain depth maps.) and 
performing living-body detection based on the grayscale depth image and a living- body detection model, (Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks").)
wherein the normalizing the point cloud data to obtain a grayscale depth image comprises: 


normalizing the point cloud data Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. See above discussions.)
Erdogmus does not disclose explicitly but Kim teaches, in the same field of endeavor of image processing, determining an average depth of a face region for the target detection object according to three-dimensional key facial points in the point cloud data; segmenting the face region and deleting, a foreground and a background in the point cloud data; and the point cloud data from which the foreground and the background have been deleted to preset value ranges before and after the average depth without the foreground and the background, the preset value ranges taking the average depth as a reference. (Kim: [0039-0040]. The "deleting" action is interpreted as the disclosed object extracting action. See detailed discussions on Kim’s teachings for these claim limitations and on the newly added claim limitation in the Response to Arguments section above and in the previous office actions dated 7/30/2020 and 11/12/2020, as well as the advisory action dated 10/5/2020.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus’s disclosure with Kim’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus) with the technique of extracting objects based on their average depth (from Kim) to yield no more than predictable use of prior art elements according to their Kim: [0006-0007]) and make face analysis or recognition much more effective by focusing on objects of interest only. (See also discussions in The Response to Arguments section above and in the previous office actions dated 7/30/2020 and 11/12/2020, as well as the advisory action dated 10/5/2020.)
Therefore, it would have been obvious to combine Erdogmus with Kim to obtain the invention as specified in claim 1. 
Regarding claim 2, Erdogmus {modified by Kim} discloses the method of claim 1, wherein the pre-processed point cloud data is first pre-processed point cloud data, the grayscale depth image a first grayscale depth image, and the living-body detection model is obtained by: acquiring multiple frames of depth images for a target training object; pre-aligning the multiple frames of depth images for the target training object to obtain second pre-processed point cloud data; normalizing the second point cloud data to obtain a second grayscale depth image sample; and training based on the second grayscale depth image sample and label data of the second grayscale depth image Erdogmus: p 1091, right col, 3rd para, also see discussions in regard to claim 1) 
Regarding claim 3, Erdogmus {modified by Kim} discloses the method of claim 1, wherein the pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data comprises: performing first aligning on the multiple frames of depth images based on three-dimensional key facial points; and performing second aligning on the aligned depth images based on an iterative closest point (ICP) algorithm to obtain the point cloud data. (Erdogmus: p 1088, right col, 1st papa) 
Regarding claim 4, Erdogmus {modified by Kim} discloses the method of claim 1, wherein before pre-aligning the multiple frames of depth images, the method further comprises: bilaterally filtering each frame of depth image in the multiple frames of depth images. (Erdogmus: p 1091, right col, 2nd para) 
Regarding claim 6, which depends on claim 1, Erdogmus {modified by Kim} does not disclose explicitly wherein each of the preset value ranges is from 30 mm to 50 mm, although Kim does teach that objects and background have different depth values. (Kim: [0039]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate preset value ranges, such as claimed 30 mm to 50 mm, depending on the situation or application, in order for “the objects” to be “extracted from the depth image based on a difference between the depth values” (Kim: [0039]), that is, these are simply design choices well within the capability of a person of ordinary skill. Therefore, it would have been obvious to one of ordinary skill in this art to modify Erdogmus {modified by Kim} with different design choices to obtain the invention as specified in claim 6.
Regarding claim 7, Erdogmus {modified by Kim} discloses the method of claim 2, wherein before the training based on the second grayscale depth image sample to obtain the living-body detection model, the method further comprises: performing data augmentation on the second grayscale depth image sample, wherein the data augmentation comprises at least one of: a rotation operation, a shift operation, or a zoom operation. (Erdogmus: p 1088, 1st para of section IV. B.) 
Regarding claim 9, Erdogmus {modified by Kim} discloses the method of claim 1, wherein the multiple frames of depth images are acquired based on an active binocular depth camera. (Erdogmus: p 1087, right col, 4th para. Kinect is a binocular depth camera) 
Regarding claim 10, Erdogmus {modified by Kim} discloses the method of claim 1, further comprising: determining whether a face authentication recognition succeeds according to a result of the living-body detection. (Erdogmus: p. 1084, left column, last para) 

Claims 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus {modified by Kim} as applied to claims 1-4, 6-7 and 9 discussed above, further in view of Wang.
Regarding claim 8, Erdogmus {modified by Kim} discloses the method of claim 1, wherein the living-body detection model is Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks")) 
Wang: [0004].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus {modified by Kim}’s disclosure with Wang’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus {modified by Kim}) with the training technique based on a convolutional neural network structure (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the three-dimensional living-body face detection method would still work in the way according to Erdogmus {modified by Kim} and the training technique based on a convolutional neural network structure would continue to function as taught by Wang. In fact, the inclusion of Wang's training technique based on a convolutional neural network structure would provide a practical and/or alternative implementation of the three-dimensional living-body face detection method.
Therefore, it would have been obvious to combine Erdogmus {modified by Kim} with Wang to obtain the invention as specified in claim 8. 
In the cited NPL of Erdogmus, which is modified by Kim and Wang as discussed above, a three-dimensional living-body face detection technology is described but the apparatus to implement the technology and the computer readable medium (CRM) to store the program implementing the technology are not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the Wang: Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Erdogmus’s technology, including modifications from Kim and Wang, with a computer from Wang to yield predictable results of the apparatus and CRM implementations of the three-dimensional living-body face detection technology.
Claims 11-14 and 16-19 are the apparatus (Wang: Fig. 3) claims, respectively, corresponding to the method claims 1-4 and 6-9. Therefore, since claims 11-14 and 16-19 are similar in scope to claims 1-4 and 6-9, claims 11-14 and 16-19 are rejected on the same grounds as claims 1-4 and 6-9.
Claim 20 is the computer readable storage medium (Wang: Fig. 3) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669